 

Exhibit 10.10 

 

FORM OF RESALE LOCK-UP AGREEMENT

 

THIS RESALE LOCK-UP AGREEMENT (this “Agreement”) is dated as of August 22, 2018,
by and between the stockholder set forth on the signature page to this Agreement
(the “Holder”) and Atlantic Acquisition Corp., a Delaware corporation (the
“Purchaser” or the “Parent”). Capitalized terms used and not otherwise defined
herein shall have the meanings given such terms in the Merger Agreement (as
defined below).

 

BACKGROUND

 

A.       The Purchaser has entered into that certain Merger Agreement, dated as
of March 28, 2018 (the “Merger Agreement”), by and among the Purchaser, HF Group
Holding Corporation, a North Carolina corporation (the “Company”), HF Group
Merger Sub Inc., a wholly-owned subsidiary of Purchaser (“Merger Sub”), the
stockholders of the Company, and Ni, Zhou Min as the representative of such
stockholders.

 

B.       The Merger Agreement provides for, among other things, the merger of
Merger Sub with and into the Company and the conversion of shares of Company
Common Stock (excluding any shares held in the treasury of the Company) into the
right to receive the Applicable Per Share Merger Consideration, which includes
the right to receive shares of common stock of the Purchaser (the “Purchaser
Shares”).

 

C.       Each Holder is the record and/or beneficial owner of shares of common
stock of the Company and is therefore entitled to receive Purchaser Shares
pursuant to the Merger Agreement.

 

D.       As a condition of, and as a material inducement for the Purchaser to
enter into and consummate the transactions contemplated by the Merger Agreement,
the Holder has agreed to execute and deliver this Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

 

AGREEMENT

 

1.       Lock-Up.

 

(a)       During the Lock-up Period (as defined below), the Holder irrevocably
agrees that it, he or she will not offer, sell, contract to sell, pledge or
otherwise dispose of, directly or indirectly, any of the Lock-up Shares (as
defined below) (including any securities convertible into, or exchangeable for,
or representing the rights to receive, Lock-up Shares), enter into a transaction
that would have the same effect, or enter into any swap, hedge or other
arrangement that transfers, in whole or in part, any of the economic
consequences of ownership of such Lock-up Shares, whether any of these
transactions are to be settled by delivery of any such Lock-up Shares, in cash
or otherwise, publicly disclose the intention to make any offer, sale, pledge or
disposition, or to enter into any transaction, swap, hedge or other arrangement,
or engage in any Short Sales (as defined below) with respect to any security of
the Purchaser.

 

(b)       In furtherance of the foregoing, the Purchaser will (i) place an
irrevocable stop order on all Purchaser Shares which are Lock-up Shares,
including those which may be covered by a registration statement, and (ii)
notify the Purchaser’s transfer agent in writing of the stop order and the
restrictions on such Lock-up Shares under this Agreement and direct the
Purchaser’s transfer agent not to process any attempts by the Holder to resell
or transfer any Lock-up Shares, except in compliance with this Agreement.

 



 

 

 

(c)       For purposes hereof, “Short Sales” include, without limitation, all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and all types
of direct and indirect stock pledges, forward sale contracts, options, puts,
calls, swaps and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.

 

(d)       For purpose of this agreement, “Lock-up Period” means a period of 365
calendar days from the Closing Date under the Merger Agreement.

 

2.       Representations and Warranties. Each of the parties hereto, by their
respective execution and delivery of this Agreement, hereby represents and
warrants to the others and to all third party beneficiaries of this Agreement
that (a) such party has the full right, capacity and authority to enter into,
deliver and perform its respective obligations under this Agreement, (b) this
Agreement has been duly executed and delivered by such party and is the binding
and enforceable obligation of such party, enforceable against such party in
accordance with the terms of this Agreement, and (c) the execution, delivery and
performance of such party’s obligations under this Agreement will not conflict
with or breach the terms of any other agreement, contract, commitment or
understanding to which such party is a party or to which the assets or
securities of such party are bound. The Holder has independently evaluated the
merits of its decision to enter into and deliver this Agreement, and such Holder
confirms that it has not relied on the advice of the Purchaser, the Purchaser’s
legal counsel, or any other person.

 

3.       Beneficial Ownership. The Holder hereby represents and warrants that it
does not beneficially own, directly or through its nominees (as determined in
accordance with Section 13(d) of the Exchange Act, and the rules and regulations
promulgated thereunder), any shares of capital stock of the Purchaser, or any
economic interest in or derivative of such stock, other than those Purchaser
Shares specified on the signature page hereto. For purposes of this Agreement,
the Purchaser Shares beneficially owned by the Holder as specified on the
signature hereto, together with any Purchaser Shares acquired during the Lock-Up
Period, if any, are collectively referred to as the “Lock-up Shares.”

 

4.       No Additional Fees/Payment. Other than the consideration specifically
referenced herein, the parties hereto agree that no fee, payment or additional
consideration in any form has been or will be paid to the Holder in connection
with this Agreement.



 

5.       Notices. Any notices required or permitted to be sent hereunder shall
be delivered personally or by courier service to the following addresses, or
such other address as any party hereto designates by written notice to the other
party. Provided, however, a transmission per telefax or email shall be
sufficient and shall be deemed to be properly served when the telefax or email
is received if the signed original notice is received by the recipient within
three (3) calendar days thereafter.

 

(a)If to the Purchaser:

 

Atlantic Acquisition Corp.
1250 Broadway, 36th Floor
New York, NY
Attention: Richard Xu
Email: rxu@atlantic-acquisition.com



 



 

 

 

With a copy (which shall not constitute notice) to:

 

Loeb & Loeb LLP



345 Park Avenue 

New York, NY 10154



Attention: Giovanni Caruso, Esq. 

Email: gcaruso@loeb.com



Fax: (212) 407-4866

 

(b)If to the Holder, to the address set forth on the Holder’s signature page
hereto, with a copy, which shall not constitute notice, to:

 

Becker & Poliakoff LLP



45 Broadway, 17th Floor 

New York, NY 10006



Attn: Jie Xiu, Esq. 

Email: Jxiu@beckerlawyers.com



Fax: (212) 557-0295

 

or to such other address as any party may have furnished to the others in
writing in accordance herewith.

 

6.       Enumeration and Headings. The enumeration and headings contained in
this Agreement are for convenience of reference only and shall not control or
affect the meaning or construction of any of the provisions of this Agreement.

 

7.       Counterparts. This Agreement may be executed in facsimile and in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which shall together constitute one and the same
agreement.

 

8.       Successors and Assigns. This Agreement and the terms, covenants,
provisions and conditions hereof shall be binding upon, and shall inure to the
benefit of, the respective heirs, successors and assigns of the parties hereto.
The Holder hereby acknowledges and agrees that this Agreement is entered into
for the benefit of and is enforceable by the Purchaser and its successors and
assigns.

 

9.       Severability. If any provision of this Agreement is held to be invalid
or unenforceable for any reason, such provision will be conformed to prevailing
law rather than voided, if possible, in order to achieve the intent of the
parties and, in any event, the remaining provisions of this Agreement shall
remain in full force and effect and shall be binding upon the parties hereto.

 

10.       Amendment. This Agreement may be amended or modified by written
agreement executed by each of the parties hereto.

 

11.       Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

12.       No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 



 

 

 

13.       Dispute Resolution. Article XII of the Merger Agreement regarding
arbitration of disputes is incorporated by reference herein to apply with full
force to any disputes arising under this Agreement.

 

14.       Governing Law. The terms and provisions of this Agreement shall be
construed in accordance with the laws of the State of New York.

 

15.       Controlling Agreement. To the extent the terms of this Agreement (as
amended, supplemented, restated or otherwise modified from time to time)
directly conflicts with a provision in the Merger Agreement, the terms of this
Agreement shall control.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Resale Lock-Up Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 



  ATLANTIC ACQUISITION CORP.         By:       Name: Richard Xu     Title: Chief
Executive Officer

  



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Resale Lock-Up Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 



  HOLDER         By:           Address:           [●]               NUMBER OF
LOCK-UP SHARES:            shares of the Purchaser



 



 

